AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 19th day of July, 2010, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended, (the "Agreement"), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the Osterweis Fund and the Osterweis Strategic Income Fund, and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and \WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit J to the Agreement is hereby superseded and replaced with Exhibit J attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Robert M. Slotky By: /s/Michael R. McVoy Name: Robert M. Slotky Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit J to the PMP Fund Accounting Servicing Agreement Name of Series Osterweis Fund Osterweis Strategic Income Fund Osterweis Stategic Investment Fund FUND ACCOUNTING SERVICES - FEE SCHEDULE at April 1, 2010 Domestic Equity Funds* $30,000 for the first $100 million 1.75 basis point on the next $200 million 1.25 basis point on the balance Domestic Balanced Funds* $33,000 for the first $100 million 1.5 basis points on the next $200 million 1 basis point on the balance Domestic Fixed Income Funds* Funds of Funds* Short or Derivative Funds* International Equity Funds* Tax-exempt Money Market Funds* $39,000 for the first $100 million 1.75 basis points on the next $200 million 1.25 basis points on the balance Taxable Money Market Funds* $39,000 for the first $100 million 1 basis point on the next $200 million 1/2 basis point on the balance International Income Funds* $42,000 for the first $100 million 3 basis points on the next $200 million 1.5 basis points on the balance Multiple Classes Each class is an additional 25% of the charge of the initial class. Master/Feeder Funds Each master and feeder is charged according to the schedule. Fees are billed monthly. Multiple Manager Funds Additional base fee: $12,000 per manager/sub-advisor per fund Extraordinary services – quoted separately Conversion Estimate – one month’s fee (if necessary) NOTE – All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing service: $.15Domestic and Canadian Equities $.15Options $.50Corp/Gov/Agency Bonds $.80CMO's $.50International Equities and Bonds $.80Municipal Bonds $.80Money Market Instruments $125Per fund per month - Mutual Funds Corporate Action Services - waived $2.00 Per equity security per month Manual Security Pricing - waived $125 per month – greater than 10/day Factor Services (BondBuyer) Per CMO - $1.50/month Per Mortgage Backed - $0.25/month Minimum - $300/month *Subject to CPI increase, Milwaukee MSA.- waived (Approval of fee schedule not needed by Advisor.Fees have not changed since April, 2010 Amendment) 2
